Citation Nr: 0005138	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims for service connection for chest nodules, 
an esophageal disorder, an enlarged prostate, and peripheral 
neuropathy, all claimed as due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967, and from May 1968 to March 1969.  This appeal 
arises from a June 1997 rating decision of the Department of 
Veterans Affairs (VA), Waco, Texas, regional office (RO). 


REMAND

Review of the record indicates that the Board denied service 
connection for the claimed disorders by a rating decision 
dated in September 1995.  The veteran submitted a notice of 
disagreement in October 1995, and a statement of the case was 
issued in March 1996.  The veteran's Form 9 was not received 
until November 1996, and was not considered a timely appeal.  
Thus, the September 1995 decision became final, and it may 
only be reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

However, the RO, in its rating action dated in June 1997, 
only considered the veteran's claims for service connection 
on the merits.  Neither the statement of the case issued in 
October 1997, nor the August 1998 supplemental statement of 
the case provided the veteran with the relevant laws and 
regulations pertaining to reopening a previously denied 
claim.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1999).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); See Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Although prior to Hodge a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine whether evidence submitted since the September 1995 
rating decision, which includes VA examination reports and 
outpatient records, is new and material under the above 
standard.  If the evidence is determined to be new and 
material, the RO should then determine whether any of the 
claims is well grounded, and, if so, adjudicate the claim(s) 
on the merits.  In either case, the RO must provide the 
veteran and his representative with an appropriate 
supplemental statement of the case which addresses the 
determinations and includes the appropriate laws and 
regulations as cited above.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the September 1995 rating 
decision is new and material under the 
regulatory language of 38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material with respect to any of the 
veteran's claims, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

It is important that the appellant note that he has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office, 
particularly with respect to the submission of new and 
material evidence sufficient to reopen his claim(s).  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



